Citation Nr: 1717096	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 50 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active air service from October 1982 to December 1983.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of An April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was previously before the Board in August 2015, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 

In the August 2015 remand, the Board also remanded the issue of an increased initial rating for HIV for additional development.  In a June 2016 rating decision, the Veteran was assigned a 100 percent rating for HIV, effective the date of entitlement to service connection.  As that represents a complete grant of the benefit sought on appeal, the Board has limited its consideration accordingly.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran informed VA of his desire to withdraw all pending claims in June 2016.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2016).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

In June 2016, the Veteran stated his desire to withdraw all pending claims.  Therefore, the Board does not have jurisdiction to decide the appeal and the appeal must be dismissed.  38 C.F.R. § 20.204 (2016).


ORDER

The appeal is dismissed.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


